Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered June 1, 1983, convicting him of criminal sale of a controlled substance in the fifth degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to withdraw his guilty plea.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on this appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.